976 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Restoney ROBINSON, Plaintiff-Appellant,v.James C. FOX, Defendant-Appellee.
No. 92-6681.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 23, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (MISC-92-90-5-BR)
Restoney Robinson, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Restoney Robinson appeals from the district court's order dismissing his action for failing to obtain prefiling certification.  Although Robinson's complaint could be interpreted as a request for leave to initiate a lawsuit in forma pauperis, our review of the record and the district court's opinion discloses that Robinson failed to demonstrate good cause.   See Graham v. Riddle, 554 F.2d 133 (4th Cir. 1977).  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED